Citation Nr: 1539709	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected right ankle disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a left hydrocele.

7.  Entitlement to service connection for a psychiatric disability.  

8.  Entitlement to service connection for a positive PPD test, claimed as tuberculosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying service connection for hearing loss.  The appeal also arises from decisions about which the RO notified the Veteran by a letter in August 2012, denying service connection for left and right knee disabilities, a back disability, a left ankle disability, right testicular pain and hydroceles, a psychiatric disability (addressed as depression and anxiety disorder), and a positive PPD test.  Jurisdiction was subsequently transferred to the RO in San Diego, California.  

The Veteran in a March 2014 VA Form 9 requested an RO hearing.  However, he withdrew all hearing requests in a signed submission in April 2015.  

At a March 2014 Informal Hearing Conference, the Veteran clarified that his appealed testicular claim was for service connection for a left hydrocele, not a right hydrocele.  The appeal claim was subsequently developed as one for a left hydrocele, and the Board has recharacterized the issue accordingly.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a back disability, a left ankle disability, bilateral hearing loss, a left hydrocele, and a psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1. In March 2014, prior to the promulgation of a decision in the appeal, the Veteran at an Informal Hearing Conference agreed to withdraw of his appeal of a claim for entitlement to service connection for a positive PPD test.  

2. The Veteran's right and left knee disabilities originated in active service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the Veteran's claim for entitlement to service connection for a positive PPD test have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal of Positive PPD Claim

As a preliminary matter, the Board must address the withdrawn claim for service connection for a positive PPD test, first claimed as tuberculosis.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of his claim for entitlement to service connection for a positive PPD test, claimed as tuberculosis, by agreeing to withdraw this claim at an Informal Hearing Conference in March 2014.  This agreement was reduced to writing and signed by the Veteran.  Hence, there remains no allegation of error of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim for entitlement to service connection for a positive PPD test, and it must be dismissed.

II. Duties to Notify and Assist

 As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for right and left knee disabilities.  Therefore, no further development is required as to these claims under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

 To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

Bilateral Knees 

The Veteran contends that his bilateral knee disabilities began in service and have persisted since then.  

Two April 1997 service treatment records document the Veteran's complaint of left knee pain of one-and-one-half weeks' duration, worsened by his daily running.  At the first visit both lateral collateral ligament laxity and patellar grind were positive bilaterally, and the examiner assessed retropatellar pain syndrome ("RPPS").  At the second visit the physician found crepitus bilaterally, and a positive patellar grind on the left.  The physician then assessed retropatellar pain syndrome and prescribed limited duty for five days, with continued medication.  

The bilateral crepitus and assessed patellofemoral syndrome indicate the possibility of bilateral knee conditions present from service.  

Post-service records include an August 2008 physical examination for Border Patrol employment.  He was then noted to have a history of laparoscopic surgery to the left knee.  

The Veteran was afforded a February 2012 VA examination addressing the knees.  The examiner reviewed the Veteran's records, but noted only the first of the two treatment records from April 1997.  The examiner noted documentation of evaluations following service, with reported post-service injuries to the left knee in the course of work in 2003 and 2005, and again in April 2007, with these post-service records reflecting that there was not an injury to the knee prior to 2003.  Based on these records the examiner opined that the Veteran's left knee disorder was not at least as likely as not caused by or the result of his military service.  

The record contains a July 2013 report of examination by C.C.L., M.D., a private physician, addressing both knees.  The physician provides an opinion that the Veteran's bilateral knees are linked to service based on a history of pain in these parts in service in 1997.  

The Board notes that a specific injury in service is not required for service connection.  Rather, service connection can be supported based on onset of disability in service.  38 C.F.R. § 3.303.  Based on the February 2012 VA examiner's failure to note both the second in-service treatment in April 1997, and his failure to consider the possibility of onset of knee disability in service without a specific acute injury in service, the examination was inadequate with respect to the left knee disability claim.  

The in-service findings of RPPS in both knees, together with submitted lay statements and the July 2013 private medical opinion, warranted a further VA examination addressing both knees, including specifically addressing the likelihood of onset of disability in service despite absence of any indicated specific injury.  

An official examination was afforded the Veteran in June 2014 to address the Veteran's knee disabilities.  The examiner noted bilateral knee strain diagnosed in 1997.  The examiner assessed current disabilities as patellofemoral pain syndrome with instability and meniscus tear on the left status post arthroscopy, and patellofemoral pain syndrome with instability on the right.  A history was noted of the Veteran falling on both knees and injuring them, and developing pain in both knees from that injury, with out-of-country surgery on the left knee in 1997.  (The Board notes that this reported date of surgery appears erroneous, since it is not documented in the record, and obtained private records including left knee arthroscopic surgery records from 2007, not 1997.)  The Veteran reported currently being unable to play sports and having pain during flare-ups.  The examiner assessed some reduced movement and pain during flare-ups, as well as residual post-surgical pain in the left knee.  June 2014 x-rays did not show degenerative changes in the knees.  

The June 2014 examiner reviewed the record but noted a record of treatment from April 1997 reflecting only pain in the left knee and patella grind and crepitus in the left knee at that time.  The June 2014 examiner accordingly opined as follows, "[T]he Veteran's current bilateral knee condition can only be attributed to the left knee in service and therefore, cannot be endorsed as a result of bilateral knee injury in service."  

The June 2014 examiner thus failed to note April 1997 findings of bilateral crepitus and bilateral positive patellar grind, and the April 1997 assessment then of bilateral retropatellar pain syndrome.  It was also unclear whether the June 2014 examiner was endorsing a causal link between current left knee disability and left knee disability shown in service.  

The RO accordingly sought an addendum from the June 2014 examiner.  The examiner was directed to assume that the Veteran fell on both knees in service and suffered bilateral knee injury in 1997/1998, and to provide opinions whether he had a condition of each knee related to these in-service injuries.  

The June 2014 examiner then reviewed the record and noted that July 2013 x-rays showed mild chondromalacia patella and mild degenerative joint disease, and the examiner accordingly changed his diagnosis to bilateral degenerative joint disease.  

The June 2014 examiner then reviewed the Veteran's April 1997 treatment records, observed the above-noted disability findings from that time, and concluded that it is at least as likely as not that the Veteran's current left and right knee degenerative joint disease resulted from knee injuries in 1997/1998.  

Based on these opinions supported by the balance of the evidence including the Veteran's reported history and the objective record, service connection for left and right knee disabilities is warranted.  
 

ORDER

The appeal of the claim for entitlement to service connection for a positive PPD test is dismissed.  

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.


REMAND

Official examinations were afforded the Veteran in June 2014 addressing his back disability and left hydrocele.  However, a supplemental statement of the case was not subsequently issued by the RO.  Remand of these issues is therefore required for issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).

Additional required development is discussed below.  


 
Left Ankle Disability

In a September 2011 statement, the Veteran contended that his left ankle disability resulted from excess workload placed on the left ankle due to his right ankle disability.  Arthritis of the right ankle was recently service connected by a September 2014 rating action, and the RO has not yet adjudicated the claim for service connection for a left ankle disability on a secondary basis.  A VA examination has also not addressed the question.  

The Veteran was afforded a VA examination in May 2013, and a DBQ examination in August 2013, both only addressing disability of the right ankle.  A history of twisting the right ankle going down stairs in service at Fort Hood was noted.

VA examination is warranted to address the secondary service connection issue.  

Hearing Loss

Upon VA hearing loss examination in February 2012, the examiner found that audiometric testing only supported the presence of right ear hearing loss disability for VA purposes.  38 C.F.R. §  3.385 (2015).  The Veteran provided a history of in-service noise exposure including detonation of high-caliber weapons while attached to mechanized infantry, and reported experiencing ringing in his ears following such in-service noise exposure.  He could not provide specific dates for these in-service incidents.  The Veteran additionally informed that after service he had failed his initial pre-employment hearing acuity examination with Border Patrol.  He also complained of difficulty with hearing telephone conversations with some individuals.  

The February 2012 examiner opined that the Veteran's hearing loss was not at least as likely as not causally related to service, based on the Veteran's hearing levels from service enlistment examination and those obtained in February 2012 reflecting changes "within amounts that would be anticipated from normal progression."  The examiner further explained, "Left ear thresholds recorded on the current evaluation are essentially unchanged from those recorded on entrance examin[ation] (Tab C); there is a 10 dB change noted for 3000 through 6000 Hertz that is within limits of normal progression of hearing loss over a 16-year period."  

The Veteran's report of initially failing an employment hearing loss screening would appear to suggest greater hearing loss than that reflected upon the February 2012 examination.  

At an informal hearing conference in March 2014, the Veteran informed of audiometric testing in September 1999 as part of a Border Patrol examination.  Copies of audiometric testing records dated from September 1999 were obtained in March 2014.  

These records must be evaluated as part of an examination by an otolaryngologist to address whether the Veteran has a hearing loss causally related to service.  Because it is not clear from the record that the Veteran has hearing loss disability for VA purposes in each ear, the VA examiner should address hearing loss in each ear separately.  

Left Hydrocele

The Veteran contends that he suffers from a left hydrocele which developed in service.  

A December 1996 service treatment record documents a complaint of abdominal pain of one week's duration after the Veteran "hit himself [with] a cot (sic) in the field." The left testicle had remained swollen and painful.  The treating physician assessed and treated the Veteran for left orchitis.  There is no documented in-service follow-up.  

A June 2010 private treatment record reflects care for reported onset of right testicular pain one-and-one-half weeks prior.  A July 2010 testicular ultrasound revealed bilateral mild hydroceles.  

The record also contains reports of two August 2013 private treatment evaluations by T.A., M.D., for a complained-of history of mild left testicular pain of 11 years' duration following an accident in service.  At the first visit the physician assessed nonspecific orchitis and epididymitis.  At the second visit he assessed bilateral hydroceles.  

An August 2013 DBQ examination found bilateral hydroceles, but provided no etiology opinion related to service.  

At his March 2014 Informal Hearing Conference, the Veteran clarified that his appealed claim was for service connection for a left hydrocele, not a right hydrocele as was originally asserted.  The RO has yet to readjudicate the claim following this clarification.  

Also at the Informal Hearing Conference, the Veteran informed of a Border Patrol examination conducted in September 1999, while the Veteran was on active duty, when hydroceles were noted.  Records were received in March 2014 from the Center for Occupational and Corporate Health, including a September 1999 record of examination identifying a left testicular mass and recommending a urology consultation.  

At a June 2014 official examination for claimed left hydrocele, the examiner noted a history of injury to the right testicle in 1998 with swelling and pain since that time, without any treatment given.  The examiner noted a diagnosis of orchitis of the right testicle with a diagnosis in 1998.  However, the examiner then reviewed the claims file and noted a September 1997 treatment record for swollen left testicle with a diagnosis of left orchitis.  Upon physical examination, the June 2014 examiner found slight enlargement of the right testicle.  

The June 2014 examiner also reviewed a July 2010 record, which he erroneously classified as a service treatment record, when the Veteran was reportedly seen expressing interest in a vasectomy, and when he was reportedly observed to have an enlarged left testicle and tender right testicle, with a diagnosis then assigned of left orchitis.  

The June 2014 examiner concluded, "there is not enough information in the STRs (service treatment records) to endorse a left hydroceles condition today."  The June 2014 examiner apparently did not review the August 2013 private treatment records by T.A., M.D., and erroneously believing that the Veteran was also in service in August 2013, because the examiner then stated, "STRs are silent of a condition on 8/13." 

The June 2014 examination report thus reflects an inaccurate and incomplete review of the record, and cannot be relied upon for the Board's adjudication of the left hydrocele claim.  

Remand is required for an examination to address the claimed left hydrocele, which examination must be fully informed by the record.  

Psychiatric Disability

The Veteran contends that his recently diagnosed anxiety was present since military service but was not present prior to service.  

Post-service private treatment records include 2011 treatment with the Imperial Valley Family Care Medical Group.  At an August 2011 visit at that facility, the Veteran reported anxiety intermittently but worsening since he first had these difficulties in service in 1999, with symptoms including nervousness, insomnia, migraine headaches, increased worry, feeling overwhelmed, stress, restlessness, difficulty with crowds, and mood swings and low mood, among other symptoms.  A treating clinician assessed both depression and anxiety, with medication prescribed.  

In February 2012 the Veteran submitted supporting lay statements.  Statement from his brother and mother informed that they observed excess worry, nervousness, and restlessness when the Veteran returned from military service, with these observed symptoms persistent from that time.  His mother noted some improvement with current medication.  

In a statement by the Veteran's spouse submitted in February 2012, she informed that the Veteran always appeared under stress ever since she first met him two months prior to his service separation.  She also reported his improvement since he began taking medication.  

A March 2014 note from a social worker informed that the Veteran had been seen on two occasions, once in April 2012 and once in May 2012, at a counseling center.  Counseling center records from 2012 obtained from this indicated private source appear to reflect marital counseling.  

Also at his March 2014 informal hearing conference, the Veteran reported that he had received counseling when on border patrol, and requested that records of this counseling be obtained.  There is no indication that records were sought through official channels for possible counseling in the border patrol or personnel records pertaining to reported onset of anxiety and other psychiatric symptoms in service.  While some personnel records were associated with the record in July 2011, these pertained to the Veteran's enlistment or entry into service, and do not reflect actions or circumstances from the Veteran's entire service interval.  Any additional service records should be sought, including service personnel records, along with employment records from the border patrol.  

The lay statements supporting the presence of potential psychiatric symptoms from service warrant a VA examination to address the claim.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. Afford the Veteran all required notice in response to the claim for service connection for a left ankle disability on a secondary basis.  

2. The RO or the AMC should request through official channels all the Veteran's service personnel records, as well as any service treatment records of psychiatric counseling.  The RO should also obtain any employment records from the reported counseling in the border patrol.  

3. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

4.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to address the nature of any left ankle disability present during the period of the claim, and whether this disability was caused or aggravated by the Veteran's right ankle disability.  All pertinent records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, for any left ankle disability identified, the examiner should state an opinion whether there is a 50 percent or better probability that the disability was caused or permanently increased in severity by the Veteran's right ankle disability.

The examiner must provide the rational for all opinions expressed.  If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. Then, the Veteran should be afforded a VA examination by an otolaryngologist (not an audiologist) with sufficient expertise to determine the nature and etiology of any hearing loss of each ear present during the period of the claim.  All pertinent records must be made available to and reviewed by the examiner.  The examiner should consider recent research addressing delayed impacts of noise exposures on hearing.  See, e.g., S. Kujawa, M. Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, 29 J. Neurosci. 45 (2009).  Any indicated tests or studies should be performed.  

The examiner should specifically note the  copies of audiometric testing records from service in September 1999, which are contained within documents associated with VBMS in March 2014.  

Based on review of the Veteran's pertinent history and the examination results, for each ear, for any hearing loss present during the period of the claim, the examiner should state an opinion whether there is a 50 percent or better probability that the hearing loss developed in service or is otherwise causally related to service.  

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6. Then, the Veteran should be afforded a VA genitourinary examination by a physician with sufficient expertise to determine the nature and etiology of any hydrocele of the left testicle.  All pertinent records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

The examiner should specifically note records of service treatment in December 1996 for assessed left orchitis, and September 1999 testicular examination records, also during service, from the Center for Occupational and Corporate Health, which latter records are contained within documents associated with VBMS in March 2014.  The examiner should also review post-service evaluations.   

Based on review of the Veteran's pertinent history and the examination results, for any left hydrocele or other left testicular condition present during the period of the claim, the examiner should state an opinion whether there is a 50 percent or better probability that the condition developed in service or is otherwise causally related to service.  

The examiner must provide the rational for all opinions expressed.  If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed.  

7. Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to address the nature and etiology of any psychiatric disability present during the period of the claim.  All pertinent records must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, for any psychiatric disability identified, the examiner should state an opinion whether there is a 50 percent or better probability that the disability developed in service is otherwise causally related to service. 

In so doing, the examiner should carefully consider the Veteran's reports of onset of symptoms of psychiatric disability in service as a result of stress associated with service, and should also consider other lay statements of record supporting psychiatric symptoms originating in service.  

The examiner must provide the rational for all opinions expressed.  If the examiner cannot provide these opinions and supporting rationale without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definite opinion or an adequate rationale is the result of a need for additional information, the examiner should identify the additional information that is needed.  

8. The RO or the AMC should also undertake any other development it determines to be warranted.
 
9. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


